Title: Certificate Authenticating Extracts from Minutes of the Georgia Assembly, 3 December 1777
From: Franklin, Benjamin
To: 


Passy, Dec. 3. 1777.
I do hereby certify whom it may concern, that the Papers herewith connected under my Seal, viz. the Extract from the Minutes of the Assembly of Georgia, signed by Henry Cuyler, Clerk; and the Instructions to Capt. De la Plaigne signed by N W. Jones Speaker, are genuine and authentic Papers.
B. Franklin
 
Notation in Franklin’s hand: Certificate in favour of Capt Delaplaigne’s Orders
